                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            BILLINGS DIVISION


 UNITED FIRE & CASUALTY                            CV 17-103-BLG-TJC
 COMPANY,

 Plaintiff/Counterclaim Defendant,                 ORDER

 vs.

 KINDKAID CIVIL
 CONSTRUCTION, LLC,

 Defendant/Counterclaim Plaintiff.

       Before the Court is Defendant’s Motion for Settlement Conference. (Doc.

28.) It is unclear whether Plaintiff opposes the motion. If Plaintiff opposes the

motion, it should file a response stating its reason for opposition by November 26,

2018. If no response is filed, the Court will refer the case to United States

Magistrate Judge Lynch for the purpose of conducting a settlement conference.

       DATED this 19th day of November, 2018.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
